Citation Nr: 0812992	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  03-29 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
deviated septum.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

5.  Entitlement to service connection for sleep impairment, 
to include as due to an undiagnosed illness.

6.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.

9.  Entitlement to service connection for a gastrointestinal 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The claim was previously before the Board in August 2006, at 
which time it was remanded for purpose of scheduling the 
veteran for a personal hearing before the Board.  In January 
2008, the veteran was afforded a personal hearing at the RO 
before the undersigned.  A transcript of the proceeding is 
associated with the claims file.

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine with 
radiculopathy is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1995 rating decision, the RO 
determined that new and material evidence had not been 
received to reopen a claim for entitlement to service 
connection for a deviated septum.
 
2.  The evidence added to the record since the November 1995 
RO denial does not bear directly and substantially upon the 
specific matter under consideration and is not of such 
significance that it must considered in order to fairly 
decide the merits of the claim for service connection for a 
deviated septum.

3.  In an unappealed November 1993 rating decision, the RO 
denied service connection for residuals of a head injury, 
including headaches.
 
4.  The evidence added to the record since the November 1993 
RO denial bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a head injury, to 
include headaches.

5.  A psychiatric disability was initially demonstrated years 
after service, as has not been shown by competent evidence to 
be causally related to the veteran's active service.

6.  The veteran's complaints of fatigue have been attributed 
to the veteran's anxiety and depression; and, the competent 
medical evidence does not reveal that the claimed fatigue 
disorder is causally related to an incident of the veteran's 
military service.

7.  The veteran's complaints of sleep impairment have been 
attributed to the veteran's anxiety and depression; and, the 
competent medical evidence does not reveal that the claimed 
fatigue disorder is causally related to an incident of the 
veteran's military service.

8.  The competent evidence of record does not demonstrate 
that the veteran has a current chronic disability manifested 
by hair loss.

9.  The competent evidence of record does not demonstrate 
that the veteran has a current chronic disability manifested 
by muscle and joint pain.

10.  The competent evidence of record does not demonstrate 
that the veteran has a current chronic illness manifested by 
a skin disability.


CONCLUSIONS OF LAW

1.  The November 1995 RO decision which found that new and 
material evidence had not been received to reopen a claim of 
entitlement to service connection for a deviated septum, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.1104 (2007).

2.  The evidence received since the November 1995 RO decision 
is not new and material to reopen the veteran's claim for 
service connection for a deviated septum.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a)(as in effect 
prior to August 29, 2001); 38 C.F.R. § 3.159 (2007).

3.  The November 1993 RO decision which denied the veteran's 
claim of entitlement to service connection for residuals of a 
head injury, including headaches. is final.  38 U.S.C.A. § 
7105 (West 2002; 38 C.F.R. §§ 3.104(a), 20.1104 (2007).

4.  The evidence received since the November 1993 rating 
decision is new and material and the requirements to reopen a 
claim of entitlement to service connection for residuals of a 
head injury, to include headaches have been met.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. § 3.159 (2007).

5. A psychiatric disability was not incurred in or aggravated 
by active service and not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§3.102, 3.159, 3.303, 3.307, 3.309 
(2007).

6.  Fatigue, including due to an undiagnosed illness, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).

7.  Sleep impairment, including due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103,  5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

8.  Hair loss, including due to an undiagnosed illness, was 
not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1117, 1118, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).

9.  Muscle and joint pain, including due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

10.  A skin disability, including due to an undiagnosed 
illness, was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the Court issued 
a decision that established significant new requirements with 
respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and to respond by providing the 
appellant with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

With respect to the veteran's service connection claims, VA 
satisfied its duty to notify by means of February 2001 and 
May 2007 letters from the agency of original jurisdiction 
(AOJ) to the appellant.  These letters informed the appellant 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence and 
requested that he submit any evidence in his possession 
pertaining to the claims.  The veteran was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date in the event of award of 
the benefit sought.

With respect to the veteran's new and material evidence 
claims, May 2005 and May 2007 letters notified the veteran 
that new and material evidence could be submitted to reopen 
his claims, indicated what type of evidence would qualify as 
"new" evidence, and specifically informed him of what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denials.  

As indicated above, additional VCAA notification was issued 
to the veteran after the initial AOJ adjudications of the 
claims.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
 See Mayfield  v. Nicholson, No. 2007-7130, 2007 WL 2694606 
(Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a 
matter of law, the provision of adequate VCAA notice prior to 
a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Here, following the 
issuance of the May 2007 notice letter, the veteran's claim 
was readjudicated in an August 2007 SSOC.  

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, VA treatment records, 
and VA examination reports.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed, except as 
provided by 38 U.S.C.A. § 5108, which indicates that "[i]f 
new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by VA.  
38 U.S.C.A. §§ 5108, 7105(c)(West 2002); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's
injury or disability, even where it would not be enough to 
convince the Board to grant a claim

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

1.  Deviated Septum

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for a 
deviated nasal septum.  The record reflects that in a 
November 1993 decision, the RO, while acknowledging that the 
veteran displayed a current deviated nasal septum, denied the 
veteran's claim for entitlement to service connection on the 
basis that it was not shown in the veteran's service medical 
records and that it was not the result of an in-service 
accident in which the veteran fell off of a moped.  The 
veteran did not appeal the decision and it became final.  38 
U.S.C.A. § 7105.

In August 1995, the veteran filed to reopen his claim for a 
deviated nasal septum.  However, in a November 1995 decision, 
the RO again denied the claim on the basis that there was 
evidence that the disability had its onset in or was 
aggravated ruing service.  The veteran did not appeal the 
decision and it became final.  38 U.S.C.A. § 7105.

The evidence submitted since the November 1995 decision (the 
last prior final denial) includes VA outpatient records and 
examination reports and testimony from the veteran.  The 
testimony provided by the veteran is essentially a repetition 
of what he has previously argued and is therefore neither new 
nor material.  Further, although the medical evidence was not 
of record at the time of the prior final RO denial in 
November 1995, and is considered new, it is not material as 
there is no competent evidence that relates any current 
deviated nasal septum to any incident of service.  
Accordingly, the additional evidence, when considered in 
conjunction with the record as a whole, is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  Thus, the Board concludes 
that evidence received subsequent to the November 1995 RO 
denial, considered in conjunction with the record as a whole, 
is not new and material and the claim for service connection 
for a deviated nasal septum is not reopened.

2.  Residuals of a Head Disability, including headaches

The veteran asserts that new and material evidence has been 
submitted to reopen his claim for service connection for 
residuals of a head injury, including headaches. The record 
reflects that in a November 1993 decision, the RO, while 
acknowledging that the veteran was involved in a moped 
accident in March 1990, denied the veteran's claim for 
entitlement to service connection on the basis that there was 
no evidence that the veteran had a current headache 
diagnosis.  The veteran did not appeal the decision and it 
became final.  38 U.S.C.A. § 7105.

The evidence received since the final November 1993 decision 
includes VA outpatient records showing post-service treatment 
for headaches.  This additional evidence relates to an 
unestablished fact necessary to substantiate the claim (i.e., 
a currently diagnosed headache disability) that was not 
previously considered.  Moreover, this additional evidence, 
which bears directly and substantially on whether the veteran 
has a current headache disability that is related to service, 
is not cumulative or redundant.  Thus, the additional 
evidence, considered in conjunction with the record as a 
whole, is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claim.  
Accordingly, the Board concludes that the evidence received 
subsequent to the November 1993 RO denial, considered in 
conjunction with the record as a whole, is new and material 
and the claim for service connection for residuals of a head 
injury, to include headaches, is reopened.



B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychosis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2006); 71 Fed.Reg. 75669 - 75672 (Dec. 18, 
2006).

Objective indications of a chronic disability include both 
"signs", in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5)(2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2007).

The Board additionally notes that the Persian Gulf provisions 
of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002.  
In pertinent part, the revised law provides that, in addition 
to certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

1. Psychiatric Disability

The veteran asserts that service connection is warranted for 
a psychiatric disability.  As noted above, in order to 
establish service connection on a direct basis, the veteran 
must provide evidence of a current disability, an in-service 
injury or disease, and a nexus between the current disability 
and an in-service injury or disease.  The Board acknowledges 
that the veteran does have a current diagnosis of depression 
and anxiety.  Although the veteran, during his January 2008 
Travel Board hearing, testified that he believed that his 
current psychiatric disability is related to an in-service 
incident in which he was falsely accused of sexual assault.  
(Transcript (T.) at page (pg.) 3-7), there record does not 
contain any evidence that documents that such incident ever 
occurred.  Moreover, the veteran's contemporaneous service 
medical records do not indicate that he ever complained of, 
or was treated for, a psychiatric disability in service.  
Indeed, the veteran, on a report of medical history taken in 
conjunction with his March 1992 separation examination, 
denied a history of depression or excessive worry or nervous 
trouble of any sort.  Likewise, on the corresponding report 
of medical examination, the examiner reported that the 
veteran was psychiatrically normal.  Further, it is 
significant to point out that the evidence of record 
establishes that the veteran was not first clinically 
diagnosed with and treated for a psychiatric disability until 
1999, several years after his discharge from service.  The 
Board notes that such a lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In the absence of demonstration of 
continuity of symptomatology, this is too remote from service 
to be reasonably related to service.  Further, there is no 
competent clinical evidence of record that establishes that 
the veteran's current depression and/or anxiety are 
etiologically related to any incident of service, including 
his reports of being falsely accused of sexual assault.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
that establishes that a psychosis was demonstrated within one 
year of separation from service or that the veteran, in fact, 
has a current psychosis.  Thus, the Board concludes that the 
veteran is also not entitled to a grant of service connection 
for a psychiatric disability, on a presumptive basis.

To the extent that the veteran contends that his pyschiatric 
symptomology is due to an undiagnosed illness, the Board 
finds that the symptomatology of which the veteran has 
complained has not resulted in a disability that can be said 
to be "undiagnosed."  As noted above, the veteran's 
psychiatric symptomology can be attributed to a known 
clinical diagnosis, namely his anxiety and depression.  Thus, 
as there is, of record, medical evidence attributing the 
veteran's symptoms to a clinically diagnosed disorder, the 
requirements for entitlement to service connection under 38 
C.F.R. § 3.317 have not been met.  Thus, as there is, of 
record, medical evidence attributing the veteran's symptoms 
to a clinically diagnosed disorder, the requirements for 
entitlement to service connection under 38 C.F.R. § 3.317 
have not been met. 

In conclusion, although the veteran asserts that his current 
psychiatric disability is related to service, he is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  He is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  The negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claim.  Accordingly, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current psychiatric disability as a result of 
his service.  The Board has considered the doctrine of giving 
the benefit of the doubt to the veteran, under 38 U.S.C.A. § 
5107 (West 2002), and 38 C.F.R. § 3.102 (2007), but does not 
find that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a psychiatric disability and 
the claim must be denied.

2.  Undiagnosed Illnesses

The veteran, who received the Southwest Asia Service Medal 
and Kuwaiti Liberation Medal, seeks service connection for 
Gulf War Syndrome, which is manifested by a variety of 
physical complaints, including fatigue, hair loss, headaches, 
muscle and joint pain, sleep disturbance, and a skin 
disability.  He primarily contends that service connection is 
warranted under regulatory provisions governing undiagnosed 
illness in Persian Gulf War veterans.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2007), which have been 
discussed in detail above.  However, after having carefully 
examined the evidence of record in light of the veteran's 
contentions and the applicable law, the Board, for the 
reasons stated below, finds that the preponderance of the 
evidence is against the veteran's claim.

A.  Fatigue and Sleep Impairment 

The evidence of record reflects that the veteran has 
complained of experiencing fatigue and sleep impairment since 
1999.  However, the Board finds that the symptomatology of 
which the veteran has complained has not resulted in a 
disability that can be said to be "undiagnosed."  Although 
the Board acknowledges the veteran's contentions that he is 
experiencing an undiagnosed illness manifested by fatigue and 
sleep impairment incurred because of his period of service in 
Persian Gulf, the objective medical evidence (as found in VA 
Mental Health outpatient treatment records dated from 1999 to 
2006 and the December 2003 VA compensation and pension 
examination report) reveals that these symptoms can be 
attributed to a known clinical diagnosis, namely his anxiety 
disorder and major depressive disorder.  Thus, as there is, 
of record, medical evidence attributing the veteran's 
symptoms to a clinically diagnosed disorder, the requirements 
for entitlement to service connection under 38 C.F.R. § 3.317 
have not been met.

Further, the veteran's service medical records do not show 
any complaints of or treatment for fatigue or sleep 
impairment.  Indeed, the veteran, on a report of medical 
history taken in conjunction with his March 1992 separation 
examination, denied a history of frequent trouble sleeping.  
As previously noted, the medical evidence establishes that 
the veteran's fatigue and sleep impairment were first 
demonstrated after service, and have been found to be 
symptoms associated with his anxiety and depression, 
disabilities for which service connection has not been 
established.  Therefore, a grant of service connection on a 
direct basis is not appropriate.  See 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1994).

To the extent that the veteran asserts that his fatigue and 
sleep impairment are related to his military service, the 
Board notes that statements from lay witnesses or the veteran 
that provide a medical diagnosis or nexus are not sufficient 
because they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claims.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
The Board therefore finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for fatigue and sleep impairment, including due to 
an undiagnosed illness, and must be denied.  

Finally, to the extent that the veteran is making a claim 
under 38 C.F.R. § 3.310 that his fatigue and sleep impairment 
are secondary to his depression and anxiety, the Board notes 
that such a claim would be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where, the 
law, and not the evidence, is dispositive of the claim, the 
claim should be denied because of lack of legal merit or of 
entitlement under the law).  Since service connection has not 
been established for depression or any other psychiatric 
disability, the claim for service connection for fatigue and 
sleep impairment as secondary to depression and/or anxiety 
must fail as a matter of law.


B.  Skin Disability, Hair Loss, Muscle and Joint Pain

The veteran also contends that he has a skin disability and 
experiences hair loss and muscle and joint pain as a result 
of an undiagnosed illness.  However, the Board notes that the 
evidence of record, including the veteran's service medical 
records, does not demonstrate that the veteran has ever 
complained of, been diagnosed with, or treated for a skin 
disability or an illness manifested by a skin disability, 
hair loss, and/ or muscle and joint pain.  Indeed, on VA 
examination in December 2003, the examiner reported that the 
veteran's joints were normal.  Likewise, in April 2005, a 
private examiner, after physically examining the veteran, 
reported that all of the veteran's joint groups and ranges of 
motion were within normal limits. He also reported that there 
were no teleangiectasias, hemotomas, or trophic skin changes.  
Post-service medical evidence is similarly devoid of any 
findings of complaints or treatment of a chronic illness 
manifested by hair loss, skin rash, and/or muscle and joint 
pain.

Therefore, as the evidence of record does not demonstrate 
that the veteran has any current skin, hair loss, and/or 
muscle or joint pain symptomatology or disability, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

To the extent that the veteran asserts that he has a skin 
disability, hair loss, and muscle and joint pain that are 
related to his military service, the Board notes that 
statements from lay witnesses or the veteran that provide a 
medical diagnosis or nexus are not sufficient because they 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). The negative evidence of 
record is of greater probative value than the veteran's 
statements in support of his claims.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.   
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability, hair loss, and muscle and 
joint pain, including due to an undiagnosed illness, and must 
be denied.  


ORDER

New and material evidence has not been received to reopen a 
claim of service connection for a deviated septum, the claim 
is not reopened, and the appeal is denied.

As new and material evidence has been received, the claim for 
service connection for residuals of head injury, to include 
headaches, is reopened, and the appeal, to this extent, is 
granted.

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness is denied.

Entitlement to service connection for sleep impairment, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for hair loss, to include 
as due to an undiagnosed illness is denied.

Entitlement to service connection for muscle and joint pain, 
to include as due to an undiagnosed illness is denied.

Entitlement to service connection for a skin disability, to 
include as due to an undiagnosed illness is denied.

Entitlement to service connection for a psychiatric 
disability is denied.



REMAND

The veteran asserts that service connection is warranted for 
residuals of a head injury, to include headaches.  A review 
of his service medical records reflect that on March 3, 1990, 
the veteran sustained a laceration to his eye after being 
involved in a moped accident while not wearing a helmet.  
Post-service treatment records reflect that since 2002, the 
veteran has complained of, and sought treatment for, 
headaches.  However, despite evidence of a current headache 
disability and evidence of an in-service head injury, the 
record does not reflect that the veteran has been afforded a 
VA examination to determine the nature and etiology of his 
headaches.  Therefore, the Board finds such an examination 
and clinical opinion is necessary to determine the nature and 
etiology of the veteran's headaches.

With respect to the veteran's claim for entitlement to 
service connection for a gastrointestinal disability, to 
include as due to an undiagnosed illness, his service medical 
records are silent for complaints of, or treatment for a 
gastrointestinal disability.  Post-service treatment records 
reflect that on VA examination in December 2003, the veteran 
reported that he experienced occasional indigestion.  
However, he also reported that he did not experience any 
abdominal pain or cramping, consistent nausea or vomiting, 
and that his bowels had been regular.   The examiner did not 
diagnose the veteran with a gastrointestinal disability or 
comment as to the source/cause of his indigestion.  A May 
2007 VA outpatient treatment record also reflects that the 
veteran indicated that he experienced diarrhea when he took 
Zoloft.  In view of the foregoing, the Board concludes that a 
VA examination and clinical opinion is warranted to determine 
the nature and etiology of any stomach disability as related 
to service, to include as due to an undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his headaches and 
gastrointestinal disability since his 
military service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The veteran should then be afforded a 
VA examination by the appropriate 
specialist to determine the nature and 
etiology of his current headache 
disability.  The examiner should be 
requested to furnish an opinion as to 
whether it is at least as likely as not 
that any current headache disability is 
etiologically related to service, to 
include the documented March 3, 1990 
moped accident.

The rationale for all opinions expressed 
should be set forth.  All necessary 
tests should be performed.  The claims 
folder should be made available to the 
examiner for review of pertinent 
documents therein in conjunction with 
the examination.

3.  The veteran should also be afforded a 
VA examination by the appropriate 
specialist, preferably one experienced in 
the diagnosis and treatment of 
undiagnosed illnesses and also with 
professional understanding of 
gastrointestinal disorders. 

The examiner should determine whether the 
veteran has chronic disability(ies) 
manifested by a stomach disorder, and if 
so, whether such disability is consistent 
with a clinical diagnosis of irritable 
bowel syndrome (IBS) or gastroesophageal 
reflux disease (GERD) or some other 
intestinal disease of known diagnosis, or 
is due to undiagnosed illness(es).

If any symptoms of the veteran's claimed 
stomach disorder are attributed to a 
known clinical diagnosis, the examiner 
should opine whether it is at least as 
likely as not that the disability was 
incurred during service or is otherwise 
related to service.

 The rationale for all opinions expressed 
should be set forth.  All necessary tests 
should be performed.  The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  

5.  Following completion of the above, 
the RO should readjudicate the issues on 
appeal.  If any benefit sought remains 
denied, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


